DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
The amendment filed 9/28/2021 has been entered.  Claims 2-3, 5-8, 13-40, 43-65, 67, 69-71, and 75 have been canceled.  New claim 81 has been added.  Claims 1, 4, 9-12, 41-42, 66, 68, 72-74 and 76-81 are pending in the application.  Claims 78 and 80 have been withdrawn from consideration as being directed to a non-elected species and non-elected invention, respectively; wherein it is again noted that Applicant elected without traverse, Species A1 - monomer; Species B1 – CH2CR’CO2(CH2)nCH3, wherein R’ is CH3 or H and n is 10-25; and Species C1 – polyolefin copolymer as the first polymeric phase change material.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The objection to the specification as recited in the prior office action is hereby withdrawn in light of Applicant’s amendment filed 9/28/2021.
Claim Rejections - 35 USC § 112
Claims 1, 4, 9-12, 41-42, 66, 68, 72-74, 76-77, 79, and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the first polymeric phase change material is “precisely branched”, however, such limitation is only supported by the original disclosure at the time of filing for polyolefin copolymers (and more particularly, only those labeled as ADMET or produced by Acyclic Diene Metathesis Polymerization) as the first polymeric phase change material and not for any polymeric phase change material, e.g. not for the (non-elected) polymers recited in claim 77 other than the polyolefin copolymers.  Similarly, the limitations of new claim 81 are only supported for said precisely branched polyolefin copolymers.
Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is again noted that although alternative expressions are permissible in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B, or C”, or “one of A, B, and/or C”, or in proper Markush claim format or similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claim.  Amended claim 77 now recites, “wherein the first polymeric phase change material comprises: polyolefin copolymers comprising copolymers of polyethylene with any C3-C30 α-olefins, or vinyl acetate, styrene monomers, acrylate monomers, or methacrylate monomers, vinyl ether monomers, vinyl ester monomers, acrylonitrile, rubber and copolymers made from isoprene or butyl; polypropylene; or polyesters, silicon rubbers or polyurethanes” (emphasis added), such that it is unclear as to what is meant to be encompassed by the claimed “copolymers of polyethylene” and whether said copolymers of polyethylene are also required to comprise “copolymers made from isoprene or butyl”.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1, 4, 9-12, 41-42, 66, 68, 72-74, 76-77, 79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (USPN 8,587,945).  Hartmann discloses an electronic device having one or more components that generate(s) heat during operation and a structure for temperature management comprising a heat transfer substrate and a temperature management material (TMM) in physical contact with at least a portion of the one or more components and at least a portion of the heat transfer substrate (Abstract).  Hartmann discloses that the TMM comprises a polymeric phase change material (pPCM) having a latent heat of fusion of at least 5 Joules per gram and may include a blend or mixture of two or more different pPCMs or PCMs, including microencapsulated PCMs (mPCMs) and functional polymeric phase change materials (FP-PCMs), forming a mixture with two or more different transition temperatures or a single modified transition temperature such that a temperature stabilizing range can be adjusted for any desired application, wherein the selection of the PCM(s) can be based upon the desired end use with the temperature control dependent upon the absorption and release of energy of the selected 2=CR’CO2(CH2)nCH3, wherein R’ is CH3 or H and n is 10-25, such as stearyl acrylate or stearyl methacrylate as disclosed in the table in Col. 18 (reading upon the claimed monomer of instant claim 1; Entire document, particularly Col. 15, lines 14-67; Col. 18, lines 11-55).  Hartmann discloses that precisely branched polymers may be utilized as FP-PCMs wherein the precisely branched polymer can give more precise and repeatable control of a copolymer addition (Col. 27, lines 52-62; reading upon the claimed first polymeric phase change material of instant claim 1).  Hartmann discloses that such precisely branched polymers are polyethylene copolymers that yield phase change materials exhibiting enhanced temperature regulating, heat absorbing and heat releasing properties, wherein said copolymers preferably have a latent heat of fusion of greater than 5 Joules per gram, an overall polymer molecular weight of between 100-10,000,000, and a polydispersity of between 1-20 (reading upon the polyethylene copolymers and properties as recited in instant claims 77 and 81; Col. 28, lines 11-63). 
Hartmann discloses that the PCM(s) may be provided in a binder matrix, with microcapsules or other additives dispersed therein, based upon its coating-forming ability, and that the coating composition may in some instances, include catalysts to facilitate chemical bonding between complementary functional groups, with suitable catalysts listed in Col. 25 and provided in an amount within the claimed “additive” amount; while in another embodiment, the prima facie obviousness to change the sequence of adding ingredients in the absence of any showing of unexpected results.  Further, given that Hartmann clearly discloses that any combination of the disclosed PCMs may be utilized in the invention including mPCMs as utilized in the example as well as pPCMs or FP-PCMs of precisely branched polymer having properties as instantly claimed as noted above, which as disclosed by Hartmann can yield phase change materials exhibiting enhanced temperature regulating, heat absorbing and heat releasing properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to substitute any portion of the mPCM particles with FP-PCMs of precisely branched polymer and/or further add said precisely branched FP-PCMs into the TMM composition in any amount to provide the desired thermal management properties for a particular end use, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Hence, the invention as recited in instant claims 1, 4, 9, 10-12, 41-42, 66, 68, 72-74, 76-77, and 81 would have been obvious over the teachings of 
With regards to instant claim 79, Hartmann generally discloses that the thickness of the TMM depends upon the particular characteristics desired for the electronic article or method of applying the TMM, with one embodiment comprising strips as shown in Figs. 17-18 having a generally uniform thickness from about 0.1mm to about 20m, typically about 0.1mm to about 200mm to provide desired TMM properties (Col. 49, lines 29-53) falling within and/or overlapping the claimed thickness range in terms of weight/area (given the densities of the materials disclosed by Hartmann) and hence rendering the claimed range as recited in instant claim 79 obvious to one having ordinary skill in the art, wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the optimum thickness to provide the desired thermal properties for a particular end use, thereby rendering instant claim 79 obvious over the teachings of Hartmann.
Claims 1, 4, 9-12, 41-42, 66, 68, 72-74, 76-77, 79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (USPN 8,587,945), as discussed in detail above, and in further view of Oliveri (USPN 5,959,020).  The teachings of Hartmann are discussed in detail above and although the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to change the order of the method steps such that the claimed invention would have been obvious over Hartmann as discussed in detail above, it is further noted that Oliveri generally discloses that uniform dispersion of paraffin or polyethylene wax particles (e.g. PCM particles as in the teachings of Hartmann) and other additives in a UV radiation-cured acrylate matrix or coating can be improved by mixing and dissolving the wax particles with heat into a radiation-polymerizable acrylate monomer, cooling said mixture to prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 9/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any objection or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 9/28/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 26, 2022